DETAILED ACTION
	This Office Action is in reply to Applicant’s After Final Response filed on Jul 21, 2022 in response to the Final Office Action mailed on Jun 10, 2022, regarding application number 16/822,033. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to After Final 
	Applicant’s Remarks filed on Jul 21, 2022 have been entered and are persuasive.
Based on the Amendments to the Claims, the 112(b) rejections previously set forth are withdrawn.
Based on the Amendments to the Claims, and Page(s) 7-11 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn


Allowable Subject Matter
Claim(s) 1 and 4-20 is/are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The closest prior art reference is deemed to be Chiu et al (Optically-induced-dielectrophoresis (ODEP)-based cell manipulation in a microfluidic system for high-purity isolation of integral circulating tumor cell (CTC) clusters based on their size characteristics, Sensors and Actuators B: Chemical, 2017, already of record). Chiu teaches substrates with pairs of electrodes, fluidic channels between the pairs of electrodes, and photosensitive layers with inlet and outlet holes. Chiu teaches a method of sorting particles using illumination of a device comprising electrodes and photosensitive layers. Chiu does not teach the claimed arrangement of the inlet and outlet holes, their specific structure nor their shape in relation to the photosensitive layers and substrates. 
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The apparatus of Claim 1, where the apparatus comprises pairs of electrodes, fluidic channels between the pairs of electrodes, and photosensitive layers with inlet and outlet holes and an outlet hole disposed in the first conductive electrode and in the first substrate, wherein the outlet hole comprises a third opening close to the fluidic channel and a fourth opening away from the fluidic channel, and the surface area of the third opening is greater than the surface area of the fourth opening; and at least two cylinder-shaped through holes disposed in the first substrate and connected respectively to the second opening of the inlet hole and the fourth opening of the outlet hole.
The method of Claim 13, which comprises a method for use of the apparatus of Claim 1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798